DETAILED CORRESPONDENCE
This office action is in response to applicant’s filing dated July 14, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.
 
Status of Claims
Claim(s) 1, 12, 15, 16, 21, 22, 24, and 27-29 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed July 14, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 1; cancelation of claim(s) 2-11, 13, 14, 17-20, 23, 25, and 26; and addition of new claim(s) 29. 
Applicants elected with traverse of Group I, drawn to a method for prevention and/or treatment of a fibrosis disease in a subject comprising administering an effective amount of a compound of Formula (I) or a pharmaceutically acceptable salt, solvate, or prodrug as an active ingredient to the subject as the elected invention and 4-(((3-chloro- 1,4-dioxo-1,4-dihydronaphthalen-2-yl)amino)methyl)-N-(pyridin-4-yl)benzamide, hereinafter referred to as Compound L056:
Compound L056

    PNG
    media_image1.png
    158
    320
    media_image1.png
    Greyscale

and pirfenidone as the second anti-fibrosis agent in the reply filed on January 2, 2019.  The requirement is still deemed proper.  Claim(s) 21, 22, 24, 27, and 28 remain withdrawn.  New claim 29 is directed to the elected species and thus is presently under examination.
Claims 1, 12, 15, 16, and 29 are presently under examination as they relate to the elected species: Compound L056 and pirfenidone.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Priority
The present application is a national stage entry of PCT/US2016/062568 filed on November 16, 2016 which claims benefit of US Provisional Application No. 62/256,516 filed on November 17, 2015.  The effective filing date of the instant application is November 17, 2015. 


Modified Objections and/or Rejections
Claim Rejections - 35 USC § 112(a)
Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, 15, 16, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of lung fibrosis and liver fibrosis comprising administering Compound L056, does not reasonably provide enablement for the prevention of liver or lung fibrosis, with any Compound of Formula (I) other than Compound L056.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  This is a scope of enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.   In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation". 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1- the quantity of experimentation necessary,
2- the amount of direction or guidance provided,
3- the presence or absence of working examples,
4- the nature of the invention,
5- the state of the prior art,
6- the relative skill of those in the art,
7- the predictability of the art, and
8- the breadth of the claims
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

1.	The nature of the invention and relative skill of those in the art
The invention relates to a method for prevention of lung fibrosis or liver fibrosis in a subject, comprising administering an effective amount of a compound of Formula (I) or a pharmaceutically acceptable salt, solvate or prodrug.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.
The factor is outweighed, however, by the unpredictable nature of the art.  It is well established that “the scope of enablement varies with the degree of unpredictability of the factors involved” and physiological activity is considered to be an unpredictable factor.   See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved); Nationwide Chemical Corporation, et. al. v. Wright, et. al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances); Ex parte Sudilovsky 21 USPQ2d 1702 (Applicant’s invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable); In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian vaccine was uncertain).  

2.	The breadth of the claims
Claims 1, 12, 15, and 16 are very broad in terms any compound of formula (I) useful in a method for preventing lung fibrosis or liver fibrosis.  
The instant claims encompass a method of treating or preventing any fibrosis disease and includes prevention of fibrosis disease.  Currently, there is no drug is 100% effective and reliable in “preventing” fibrosis disease.   Rosenbloom et al (Human fibrotic diseases: current challenges in fibrosis research.  Fibrosis; 2017 pp.1-23), cited for evidentiary purposes, teaches currently, therapeutic interventions for the fibrotic diseases are quite limited; for example, only two drugs, pirfenidone and nintedanib, have been approved for IPF (idiopathic pulmonary fibrosis), and no disease-modifying drug has been approved for SSc (systemic sclerosis) or other fibrotic diseases (page 15, 1st paragraph). Moreover, Pulmonary Fibrosis News, (https://pulmonaryfibrosisnews.com/pulmonary-fibrosis-prevention/, Wayback Machine Internet Archive Date March 13, 2016, obtained from the internet October 27, 2022), cited for evidentiary purposes, teaches there are currently no established ways to prevent pulmonary fibrosis, particularly since in most cases the cause of the disease cannot be identified. The best way to prevent pulmonary fibrosis is, therefore, to avoid potential risks and to undergo regular medical examinations; in addition to being aware of risk factors that can increase the likelihood of developing pulmonary fibrosis, patients should also pay attention to specific symptoms (3rd paragraph).
Thus, the state of the art (even after the filing date of the instant application) demonstrates prevention fibrosis disease, in particular lung fibrosis, is highly unpredictable.  

3.	The amount of direction or guidance provided and the presence or absence of working examples
The specification provides data for a single compound of Formula (I), the elected compound L056.  In particular, the data shows that Compound L056 inhibited TGF-β-induced CTGF production (Example 1); Compound L056 did not affect cell viability in a Cell viability test (Example 2); Compound L056 inhibits BLM-induced lung fibrosis in a mouse model (Example 3); and Compound L056 inhibited CCL4-induced liver fibrosis in a mouse model.  No examples of using any compound of formula (I) other than the elected compound, Compound L056 for treatment of any other fibrosis disease other than BLM-induced lung fibrosis and CCL4-induced liver fibrosis and no examples of using any compound of formula (I) to prevent fibrosis diseases including lung and liver fibrosis.  

4.	The quantity of experimentation necessary
Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept that any compound of formula (I) could be predictably used to prevent liver fibrosis or lung fibrosis, especially since there is no precedent in the literature for any drug useful for the prevention of lung fibrosis particularly since in most cases the cause of the disease cannot be identified.
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997). A review of the state of the art fails to reveal that inhibition of proteasome is useful as preventative for lung fibrosis. In fact, a review of the art reveals that the nature of fibrosis diseases, there is no drug is 100% effective and reliable in “preventing” fibrosis disease, and that therapeutic interventions for the fibrotic diseases are quite limited; for example, only two drugs, pirfenidone and nintedanib, have been approved for IPF (idiopathic pulmonary fibrosis) and that there are currently no established ways to prevent pulmonary fibrosis, particularly since in most cases the cause of the disease cannot be identified. Determining if any particular claimed compound would prevent lung fibrosis would require synthesis of the compound, formulation into a suitable dosage form, and subjecting it to clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment. This is undue experimentation given the limited guidance and direction provided by Applicants.
Accordingly, the inventions of claims 1, 12, 15, 16, and 29 do not comply with the scope of enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation with no assurance of success. 
Response to Arguments
Applicant argues:
The specification (Examples 3 and 4) demonstrates that L056 has antifibrotic effects on bleomycin-induced pulmonary fibrosis and CCl4-induced liver fibrosis in mice. The results include the calculation score of fibrosis grade plus fibrosis area in lung and the resulting images of pathological section. Hence, the data provided in the instant specifications demonstrated that the instant compounds are effective for treating fibrosis.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The Examiner acknowledges that the specification teaches L056 has antifibrotic effects on bleomydcin-induced pulmonary fibrosis and CCl4-induced liver fibrosis in mice.  The Examiner agrees that the specification demonstrates that Compound L056 is useful in a method of treating lung fibrosis or liver fibrosis.  A single compound is not sufficient to support enablement for the full scope of Compounds of Formula (I) for the treatment of lung fibrosis or liver fibrosis.  As set forth above, the data provided is insufficient to establish that the disclosed method of preventing lung fibrosis or liver fibrosis with the disclosed compounds is enabled.

	
	


New Objections and/or Rejections
Claim Rejections - 35 USC § 112(a)
Written Description
Claims 1, 12, 15, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Claim 1 recites a large genus of compounds encompassed by general formula (I) wherein R6 is unsubstituted or substituted pyrrolidinyl, morpholinoyl, pyridinyl, piperidinyl, piperazinyl, or indolyl.   
M.P.E.P. #2163 states: “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention... .one must define a compound by ‘whatever characteristics sufficiently distinguish it’. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.

A description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the members of the genus, which features constitute substantial portion of the genus. See Univ. of California vs. Eli Lilly, 43 USPQ 2d 1398,1406 (Fed. Cir. 1997). This is analogous to enablement of a genus under section 112 first, by showing enablement of a representative number of species within the genus. A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus.

Applicant has failed to show that he was in possession of all the diverse compounds encompassed by the general structure (I).  Applicant discloses the specific structures of a very narrow set of compounds (see specification, pages 21-46) with very few diverse set of substituents at positions R6, despite claiming that the groups can be substituted without specifying or limiting the type of substitution.

This small set of compounds cannot be viewed as being reasonably representative of the genus in its claimed scope because no readily apparent combination of identifying characteristics is provided, other than the disclosure of those specific species as examples of the claimed genus.

Given the broad scope of the claimed subject matter, Applicant has not provided sufficient written description that would allow the skilled in the art to recognize all the compounds of claim 1 claimed.
In order to bring the claims in compliance with what is disclosed, it is suggested that applicant provides a more specific and narrower definition of the substituents for the R6 variables.


Claim Rejections - 35 USC § 112(d)
Failing to Further Limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
None of the compounds of claim 29 are within the scope of Formula (I) of claim 1.  Thus, claim 29 fails further limit the subject matter of the claim upon which it depends and fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29 stand rejected under 35 U.S.C. 103 as being obvious over Lewis et al (WO 2006/063154 A1) in view of Lawrence et al (US 2011/0201609 A1, cited in the IDS) and Patani et al (Chem Rev, 1996; 96:3147-3176).
Regarding claims 29, Lewis teaches a pharmaceutical composition comprising a proteasome inhibitor (claim 1); wherein the compositions are useful for treating fibrotic diseases (page 45, lines 24-30); certain embodiments of the invention include method for treating hyperproliferative conditions including radiation-induced fibrosis and lung fibrosis (idiopathic pulmonary fibrosis) (page 48, lines 6-10).
Lewis does not teach the proteasome inhibitor is the elected, Compound L058.   However, Lawrence teaches a proteasome inhibitor compound of formula (I) (claim 1) and an exemplified embodiment is designated as PI-083 and has the chemical structure ([0010] and claim 8):
PI-083

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



PI-083 is structurally similar to the instantly elected compound, but differs in the positions denoted with arrows A and B.  In particular, the instantly elected compound contains a –CH2- at position denoted A and a –C(O)- at position denoted B.
	Lawrence also teaches Compound YL1-018-5 [0172]:

    PNG
    media_image3.png
    468
    654
    media_image3.png
    Greyscale

Compound YL1-018-5 contains two phenyl substitutions on the N atom, one bound directly to the N atom the other bound via a –CH2-.  It would have been obvious to one of ordinary skill in the art to modify PI-083 to contain an additional –CH2- between the N and phenyl moiety since Lawrence teaches the attachment of a phenyl moiety directly and via a -CH2- is suitable at this position in producing proteasome inhibitor compounds.  
	Patani et al. teach that bioisosterism represents one approach used by the medicinal chemist for rational modification of lead compounds into safer and more clinically effective agents and further that the concept of bioisosterism is intuitive (page 3147, Introduction, column 1-2). Bioisosteric substitutions are well known in the art. With respect to the instantly claimed amide (-C(O)-N, Patani et al teach bioisosteric replacements for the amide represents an area that is currently the center of focus because of its implications in peptide chemistry and the development of peptide mimetics and peptide bonds and peptide fragments have been replaced with a wide variety of structural moieties in attempts to convert peptides into chemically stable and orally available molecules (page 3170, 4.Amide Group Bioisosteres); listed in Table 48 are possible bioisosteric replacements for the amide bond; the ability of these groups to be suitable bioisosteres depends on the role the amide group plays in eliciting the biological activity and the ability of the bioisostere to mimic this role as closely as possible) (page, 3170, column 2); and bioisosteres of amide include sulfonamide (Table 48).  
It would have been obvious to 1) select PI-083 as a lead compound, motivated by the fact that this compound is exemplified as a proteasome inhibitor compound. It would further have been obvious to: 2a) add a –CH2- between the N and phenyl ring at position A; and to 2b) substitute an amide for the sulfonamide at position B, giving the elected compound. The motivation to add 2a) is the establishment by Lawrence that a phenyl directly attached and a phenyl attached via –CH2- at the N position is suitable for forming proteasome inhibitor compounds and the motivation to substitute 2b) is the establishment by Patani that sulfonamide and amide are bioisosteres which may elicit the biological activity and mimic the bioisostere. The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds such as bioisosteres would possess similar activity (i.e. they would be pharmacologically active proteasome inhibitors). There would be a reasonable expectation of success in producing and using the instantly claimed compounds and compositions in view of the compounds and compositions taught by Lawrence.  Moreover, it would have been obvious to one of ordinary skill in the art to utilize the compound rendered obvious in view of Lawrence and Patani in the method of treating idiopathic pulmonary fibrosis with a proteasome inhibitor, since one of ordinary skill in the art would expect that structurally similar compounds such as bioisosteres would possess similar activity (i.e. they would be pharmacologically active proteasome inhibitors), resulting in the practice of the method of claims 29.  
Response to Arguments
Applicant argues:
There is no motivation or teaching in Lewis et al. or in the prior art that would lead a person of skill in the art to add a -CH2- at position denoted A and a -C(O)- at position denoted B to arrive at the presently claimed compound L056. Although the Examiner alleges that there is motivation in Lawrence et al. to add a -CH2- in between the N and phenyl moiety, this is a different motivation than adding a -CH2- and a -C(O)- to the compound PI-083 of Lewis.  

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Lawrence teaches a proteasome inhibitor compound of formula (I) (claim 1) and an exemplified embodiment is designated as PI-083.  As set forth above, it would have been obvious to 1) select PI-083 as a lead compound, motivated by the fact that this compound is exemplified as a proteasome inhibitor compound. It would further have been obvious to: 2a) add a –CH2- between the N and phenyl ring at position A; and to 2b) substitute an amide for the sulfonamide at position B, giving the elected compound. The motivation to add 2a) is the establishment by Lawrence that a phenyl directly attached and a phenyl attached via –CH2- at the N position is suitable for forming proteasome inhibitor compounds and the motivation to substitute 2b) is the establishment by Patani that sulfonamide and amide are bioisosteres which may elicit the biological activity and mimic the bioisostere. The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds such as bioisosteres would possess similar activity (i.e. they would be pharmacologically active proteasome inhibitors). There would be a reasonable expectation of success in producing and using the instantly claimed compounds and compositions in view of the compounds and compositions taught by Lawrence.  Moreover, it would have been obvious to one of ordinary skill in the art to utilize the compound rendered obvious in view of Lawrence and Patani in the method of treating idiopathic pulmonary fibrosis with a proteasome inhibitor, since one of ordinary skill in the art would expect that structurally similar compounds such as bioisosteres would possess similar activity (i.e. they would be pharmacologically active proteasome inhibitors).


Applicant argues:
A skilled artisan would have no reasonable expectation of success of predicting the outcome of the modifications on the biological activity. Specifically, each of the modifications, i.e., 2a) adding a -CH2- between the N and phenyl ring and 2b) substituting an amide for the sulfonamide, may significantly affect the biological activity of a compound. Chang et al. (see Attachment), teaches that the substitution of an amide for a sulfonamide may negatively affect cytotoxic activities in human cancer cell lines (KB and MKN- 45).  Hence, a skilled artisan would have no reasonable expectation of success of predicting the outcome of the modifications on the treatment and/or prevention of liver or lung fibrosis as claimed. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that "[g]ood science and useful contributions do not necessarily result in patentability." Id. at 1364, 83 USPQ2d at 1304.  As set forth above, Lewis explicitly teaches a method of treating idiopathic pulmonary fibrosis with a proteasome inhibitor.  Idiopathic pulmonary fibrosis is listed as one of 13 specific embodiments in which fibrosis is the underlying mechanism.  One of ordinary skill in the art could easily have easily envisaged a method of treating idiopathic pulmonary fibrosis from this limited and well-delineated list of diseases associated with fibrosis.  As set forth above, Lawrence teaches a proteasome inhibitor compound of formula (I) (claim 1) and an exemplified embodiment is designated as PI-083.  As set forth above, it would have been obvious to select PI-083 as a lead compound, motivated by the fact that this compound is exemplified as a proteasome inhibitor compound and to modify the compound to arrive at a structurally similar compound, such as the elected compound.  The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds such as bioisosteres would possess similar activity (i.e. they would be pharmacologically active proteasome inhibitors). There would be a reasonable expectation of success in producing and using the instantly claimed compounds and compositions in view of the compounds and compositions taught by Lawrence.  Moreover, it would have been obvious to one of ordinary skill in the art to utilize the compound rendered obvious in view of Lawrence and Patani in the method of treating idiopathic pulmonary fibrosis with a proteasome inhibitor, since one of ordinary skill in the art would expect that structurally similar compounds such as bioisosteres would possess similar activity (i.e. they would be pharmacologically active proteasome inhibitors).   The fact that modification of certain compounds may negatively affect cytotoxic activities in human cancer cell lines does not correlate with the expectation the skilled artisan would have on modifying compounds useful for treating lung fibrosis.  The teachings of Chang do not provide any insight on modifying compounds for use in methods of treating lung fibrosis.


Applicant argues:
Even if (for argument's sake) the combined teachings of these cited references teach the instantly claimed Compound L056, a skilled artisan would not consider it possible to treat fibrosis diseases using said compound(s) taught by the combined teachings of the cited references with a reasonable expectation of success, since none of these teachings provide experimental evidence demonstrating that a proteasome inhibitor can be predictably used as treatment and/or prevention of liver or lung fibrosis.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).  Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that "[g]ood science and useful contributions do not necessarily result in patentability." Id. at 1364, 83 USPQ2d at 1304.  
Proteasome inhibition is a known mechanism for treating lung fibrosis including idiopathic pulmonary fibrosis, as evidenced by Mutlu et al (Thorax, 2012; 67:139-146), cited for evidentiary purposes.  Mutlu teaches proteasomal inhibition after injury prevents fibrosis by modulating TGF-β1 signaling (title); bortezomib is a small molecule proteasome inhibitor (page 139, right, 2nd paragraph); bortezomib was administered to primary normal lung fibroblasts and primary lung fibroblasts obtained from patients with idiopathic pulmonary fibrosis (abstract, Methods); bortezomib promoted normal repair and prevented lung fibrosis when administered beginning 7 days after the initiation of bleomycin; in primary human lung fibroblasts from normal individuals and patients with idiopathic pulmonary fibrosis, bortezomib inhibited TGF-β1-mediated target gene expression by inhibiting transcription induced by activated Smads (Abstract, Results); proteasomal inhibition prevents lung and skin fibrosis after injury in part by increasing the abundance and activity of PPARγ; proteasomal inhibition may offer a novel therapeutic alternative in patients with dysregulated tissue repair and fibrosis (abstract, Conclusions).  Thus, one of ordinary skill in the art would have a reasonable expectation that compounds that proteasome inhibitors are useful for treating idiopathic pulmonary fibrosis as suggested by Lewis as set forth above.  As set forth above, it would have been obvious to 1) select PI-083 as a lead compound, motivated by the fact that this compound is exemplified as a proteasome inhibitor compound. It would further have been obvious to: 2a) add a –CH2- between the N and phenyl ring at position A; and to 2b) substitute an amide for the sulfonamide at position B, giving the elected compound. The motivation to add 2a) is the establishment by Lawrence that a phenyl directly attached and a phenyl attached via –CH2- at the N position is suitable for forming proteasome inhibitor compounds and the motivation to substitute 2b) is the establishment by Patani that sulfonamide and amide are bioisosteres which may elicit the biological activity and mimic the bioisostere. The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds such as bioisosteres would possess similar activity (i.e. they would be pharmacologically active proteasome inhibitors). There would be a reasonable expectation of success in producing and using the instantly claimed compounds and compositions in view of the compounds and compositions taught by Lawrence.  

Conclusion
	Claims 1, 12, 15, 16, and 29 are rejected.
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/Rayna Rodriguez/             Examiner, Art Unit 1628